Hancock, Jr., and Witmer, JJ. (dissenting).
We would reverse and grant summary judgment to the plaintiff. The question presented is whether an airplane specifically omitted from the liability coverage of the policy and owned solely by Central Airways, Inc. (one of the four parties identified collectively as the insured in the policy as amended by Endorsement No. 2) is covered by Endorsement No. 2 which extended liability coverage to "aircraft not owned by the insured which may be rented, hired, or used by the Insured or by Employees of the Insured in connection with the business of the Insured” (Emphasis added). For the purpose of the extended coverage provided therein, Endorsement No. 2 specifies that the "definition of Insured” shall mean the insured named in Item No. 1 of the declarations. Item No. 1 of the declarations lists as the "named insured”: "Syracuse Flight School, Inc., Central Airways, Inc., Michael Rusyniak and Anthony Rusyniak.” Inasmuch as the airplane was concededly owned by Central Airways, Inc., one of the parties listed in Item No. 1 of the declarations as the "named insured”, we hold that it was owned by "the insured” as the term is defined for purposes of the endorsement (see Government Employees Ins. Co. v Kligler, 42 NY2d 863). Because the endorsement is limited to airplanes not owned by "the insured”, it cannot apply. On the date of the accident the plane was being used by one of the four parties listed as the named insured (Anthony Rusyniak) on the business of another named insured (Syracuse Flight School, Inc.). Neither Anthony Rusyniak nor Syracuse Flight School, Inc., was the owner of the plane. Rusyniak argues, therefore, that, from his point of view as an individual insured who did not own the aircraft, the aircraft is covered under Endorsement No. 2 as one "not owned by the insured.” Syracuse Flight School, Inc. makes the same argument. The argument overlooks the "definition of Insured” specifically adopted for purposes of the endorsement as including, collectively, the four parties named in Declaration No. 1. We find the decision of Government Employees Ins. Co. v Kligler (supra), involving an automobile liability policy, controlling. There, the policy afforded coverage, in certain instances, to the named insured in the event of an accident involving a "non-owned” vehicle. The named insured was defined in the policy as including the party who executed the agreement and his spouse. A "non-owned” automobile as *722the term was employed in the policy was one "not owned by the named insured.” Although the automobile involved in the accident was not owned by the party named in the policy but was owned solely and insured separately by his wife, the court rejected the argument that it was as to him a "non-owned” automobile: "In this case the vehicle involved in the accident was owned by the wife of the insured, and, hence, by the named insured as that term is defined in the policy. The wife’s car, therefore, did not qualify as * * * a 'non-owned’ vehicle. Accordingly, it is manifest that the wife’s car was excluded from coverage by the clear and unambiguous language of the policy.” (Government Employees Ins. Co. v Kligler, supra, p 865.) There can be no basis for claiming coverage under Insuring Agreement No. 5, as suggested by the majority. Indeed, it is precisely because there was no coverage for the aircraft named in the policy under Insuring Agreement No. 5 in the event the insured was operating a nonowned aircraft that Endorsement No. 2 was added to extend coverage to "aircraft not owned by the Insured which may be rented, hired or used by the Insured or by Employees of the Insured in connection with the business of the Insured.” Insuring Agreement No. 5 provided coverage for nonowned aircraft only to an insured "if an individual and the owner” of the aircraft named in the policy. There could have been no coverage under Insuring Agreement No. 5 for the aircraft named in the policy because they were owned not by individuals but by corporations: i.e., Syracuse Flight School, Inc., and Central Airways, Inc. Therefore, Endorsement No. 2 was adopted to expand the limited definition of "insured” for purposes of the nonowned aircraft coverage afforded by the policy to all of the four insured named in Declaration No. 1 — both corporate and individual. Furthermore, the fact is undisputed in the record that the Aero Commander involved in the accident was being operated on the business of Syracuse Flight School, Inc. For this additional reason, coverage would have been excluded by subparagraph (b) of Insuring Agreement No. 5 because the occurrence arose out of the "operation of’ a "flying school”. Endorsement No. 2, as noted, removed that limitation on coverage by expressly extending the insurance to aircraft not owned by the insured and used by the insured or employees of the insured in its business which would include the flying school operation. As a general rule, the insured’s duty to defend is broader than its duty to indemnify. Where, as here, however, no basis for recovery within the coverage of the policy is stated in the complaint, there is no duty to defend. (Lionel Freedman, Inc. v Glens Falls Ins. Co., 27 NY2d 364, 368; see Manuszewski v Merchants Mut. Ins. Co., 60 AD2d 792; Vale v Yawarski, 79 Misc 2d 320.) (Appeal from order of Onondaga Supreme Court — partial summary judgment.) Present — Cardamone, J. P., Hancock, Jr., Doerr, Witmer and Moule, JJ.